PER CURIAM.
We have for review Seccia v. State, 720 So.2d 580 (Fla. 1st DCA 1998), on the basis of certified conflict with Mizell v. State, 716 So.2d 829 (Fla. 3d DCA 1998). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const. We recently resolved this conflict in Maddox v. State, 760 So.2d 89 (Fla.2000). Because the parties have not adequately briefed the merits of the alleged scoresheet error in this case, we remand for the district court’s consideration in light of our opinion in Maddox.1
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.

. We decline to address the other issues raised by Seccia that are not the basis of our jurisdiction. See, e.g., Wood v. State, 750 So.2d 592, 595 n. 3 (Fla.1999); McMullen v. State, 714 So.2d 368, 373 (Fla.1998).